                 Case 19-60025-lkg         Doc 78              Filed 11/05/20                      Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

IN RE:                                               )             In Proceedings
                                                     )             Under Chapter 7
         SOUTHEASTERN ILLINOIS                       )
         COUNSELING CENTERS INC,                     )
                                                     )             BK             19-60025
                        Debtor.                      )

                                         AGREED ORDER

         This cause having come before the Court on the Trustee’s Objection to Claim #21 and the

Response, filed by the United States of America on behalf of the United States Department of

Agriculture Rural Development, and the Court being fully advised;

         IT IS ORDERED that Objection and Response are Resolved.

         IT IS FURTHER ORDERED that the United States Department of Agriculture Rural

Development will only receive distribution on the unsecured portion of Proof of Claim #21.

         Counsel for the moving party shall serve a copy of this order by mail to all interested

parties who were not served electronically.


ENTERED: November 5, 2020
                                                      /s/ Laura K. Grandy
                                       __________________________________________________________________________________________

                                        UNITED STATES BANKRUPTCY JUDGE/4

Agreed to:


/s/ Robert T. Bruegge_____________                   /s/ Adam E. Hanna______________________
Chapter 7 Trustee                                    Adam E. Hanna
                                                     Assistant United States Attorney
